UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6167



JOHN MITCHELL,

                                           Petitioner - Appellant,

          versus


GERALD   MALDONADO,  JR., Warden,  Federal
Correctional Institution at Estill, South
Carolina,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(CA-04-1673-8-18BI)


Submitted:   June 23, 2005                 Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Mitchell, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Mitchell v. Maldonado, No. CA-04-1673-8-18BI (D.S.C. Nov. 29,

2004); see also 28 U.S.C. § 636(b)(1)(B) (2000).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -